UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6974




In Re:     DARRELL L. PADGETT,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
         (Nos. 1:07-cv-00068; 1:06-cv-00724; 1:91-cr-00166)


Submitted:   October 11, 2007             Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Darrell L. Padgett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darrell L. Padgett petitions for a writ of mandamus

seeking an order requiring the district court to act on his pending

Fed. R. Crim. P. 36 and 28 U.S.C. § 2255 (2000) motions.           He also

seeks a reduction in his criminal sentence.            We conclude that

Padgett is not entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          A reduction of Padgett’s sentence is not available by way

of mandamus.     In addition, we find no unreasonable delay in the

district court’s proceedings.        Accordingly, we grant Padgett’s

motion to proceed in forma pauperis and deny his petition for writ

of mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -